SHAW, J.
We granted review of Las Olas Tower Co. v. City of Fort Lauderdale, 742 So.2d 308 (Fla. 4th DCA 1999), because City of Dania v. Florida Power & Light, 718 *1057So.2d 813 (Fla. 4th DCA 1998), was pending here at that time and both cases addressed the proper scope of first- and second-tier certiorari review. We have since issued Florida Power & Light Co. v. City of Dania, 761 So.2d 1089 (Fla.2000), and the present case is consistent with that opinion. Accordingly, we dismiss review of Las Olas Tower Co.
It is so ordered.
WELLS, C.J., and HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.